DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2020 has been entered.

Election/Restrictions
Claims 1-39 are canceled. Newly submitted Claims 40-64 are pending. New claims 53-64  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 53-64 would have been in a different group (Group III) as drawn to a process. Inventions I (previous Group I) and Group (III) are directed to are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make  another materially different product such as itraconozole. Since applicant has received an action on the merits for the originally presented invention, this invention has been 
Claims 40-52 are under examination. Claims 53-64 are withdrawn. 

Action Summary
Claims 22-31 and 33-35 remain rejected and new claims 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Baert et al., European Journal of Pharmaceutics and Biopharmaceutics 72 (2009) 502–508 (cited in parent case # 14/111,689) in view of Abdelwahed et al., Advanced Drug Delivery Reviews 58 (2006) 1688–1713 (cited in parent case # 14/111,689) are withdrawn. 
Claims 22-31 and 33-39 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-11 of U.S. Patent No. 10/166,231 in view of Abdelwahed et al, Advanced Drug Delivery Reviews 58 (2006) 1688–1713 (cited in parent case # 14/111,689) are withdrawn. 


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 
	Claims 40-52 are rejected and new claims 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Baert et al., European Journal of Pharmaceutics and Biopharmaceutics 72 (2009) 502–508 (cited in parent case # 14/111,689) in view of Klooster et al., ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, May 2010, p. 2042–2050 and Abdelwahed et al., Advanced Drug Delivery Reviews 58 (2006) 1688–1713 (cited in parent case # 14/111,689). 
Baert et al. teaches a sterile Nano-suspension comprising TMC278 (aka E-4-[[4-[[4-(2-cyanoethenyl)-2, 6-dimethylphenyl] amino]-2-pyrimidinyl] amino] benzonitrile and poloxamer) or as a base or hydrochloride salt and poloxamer 338 as the surfactant, see Abstract and page 503, second col, Section 2.1. While the prior art does not specifically teach poloxamer 338 is a steric stabilizer (claim 1), solid at room temperature (claim 2); and amorphous solid at room temperature (claim 3), the instant specification teaches that poloxamer 338 is a steric stabilizer, solid at room temperature and amorphous solid at room temperature, see page para [0068]- [0072] and the election of poloxamer 338 are taken as evidentiary that poloxamer 338 is a steric polymeric stabilizer and amorphous solid at room temperature. Moreover, Baert et al. teaches laser diffraction showed that average particles size were 200-400-800 nm and were stable over 6 months197, see Abstract. Baert et al. teaches for the 800 nm nanoparticle, 60 ml contains 7.5 g of TMC278 resulting in 100 mg/ml TMC278;  the 200 nm particle give 25 mg/ml TMC278 and 10 mg/ml poloxamer. See Table 1.  

Klooster et al. teaches a 200 nm nanosuspension comprising TMC278 25 mg/ml and 100 mg/ml of TMC278 base, water for injection, and a poloxamer and water see Materials and method section.
Abdelwahed et al. teaches Nano-suspension physical instability (aggregation/particle fusion) and chemical instability (hydrolysis of polymeric materials forming the nanoparticles, drug leakage and chemical reactivity of the drug during storage) are frequently noticed when Nano-suspension formulations are stored for extended period of time; in order to improve these problems, water has to be removed by a process called Freeze-drying; however this process generates various stresses during the freezing and drying steps which are overcome by the use of cryoprotectants, allowing the Nano-suspension to reach a shelf life over several years , see page 1690, first col, third para. Moreover, Abdelwahed et al. teaches useful cryo-protectants include sucrose, trehalose and mannitol, see Table 2. Trehalose and sucrose are disaccharides., Abdelwahed et al. teaches to rehydrate the freeze-dried nan-suspension, one must add the same volume of water lost after liophilization using methods such as manual shaking, vortexing or sonication to ensure full resuspension, see page 1705, section 5.2. Abdelwahed et al. teaches in general the type of cryoprotectant must be selected and its concentration must be optimized to ensure maximum stabilization of the nanoparticles, see page 1695, left col, second para. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Nano-suspension taught by Baert et al by using the freeze-drying method or process that includes cryo-protectants such as sucrose, trehalose, or mannitol as taught by Abdelwahed et al  and further rehydrating or reconstituting the freeze-dried nano-suspension  by adding water as a dispersing medium to give Applicant’s claimed invention. One would have been motivated to do so because Abdelwahed et al teach freeze-drying process along with cryoprotectant are effective for stabilizing Nano-suspension for long term storage, see page 1690, first col, third para. and  Table 2 and also because Abdelwahed et al the freeze-dried nano-suspension needs to be reconstituted with water (aqueous dispersing medium) to ensure full re-suspension before use, see page 1705, section 5.2 . One would have a reasonable expectation of success of using the freeze drying method  that include sucrose, trehalose, or mannitol as a cryo-protectant along with the reconstituting said freeze-dried nano-suspension with water taught by Abdelwahed et al in order provide a Freeze-dried Nano-suspension for long term storage with acceptable stability that can later be reconstituted with water to ensure re-suspension before use. 
With respect to the amount claimed, the amount of TM278, the amount of cryoprotectant claimed would have been within the purview of the skilled artisan to optimize. 
Furthermore, with respect to the amounts recited in the claim, Applicants are reminded that it is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955)  (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima 
Accordingly, the “redispersibility index” limitation recited in claims 22 and 27-30 appears to be the property of the freeze-dried nano-suspension. Since the prior art renders obvious the claimed formulation, said property is necessarily present absent evidence to the contrary. 
	Applicants’ argument and Response to Applicants’ argument
Applicants argue that uncertainty in the particle size distribution of a re-suspended injectable formulation is undesirable, especially with TMC278, a drug for which particle size distribution is known to significantly affect pharmacokinetics. (Baert at 505-506). Compounding this uncertainty is the fact that those of ordinary skill recognized that successful preparation of a suitable lyophilizate is most often achieved only through "trial and error. In response, the Examiner finds Applicant’s argument not persuasive. Nothing in Baert suggesting or teaching 
Applicant argues that a lyophilized formulation having an RDI of at least 90% was predictable. However, even if those of ordinary skill in the art might have expected a cryoprotectant to improve RDI, nothing in ABdelwahed suggests the RDI could have been improved from 75% to at least 90% by adding a recited amount of cryoprotectant. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, the RDI of at least 90% feature argued by Applicant is not the claim. Additionally, the asserted unexpected RDI related to 200 mg/ml of the drug, 50 mg/ml of a cryoprotectant, and 50 mg/mg of PVP. Whereas the instant claim broadly recites between 50 and 200 mg/ml of nanoparticles of 4-[[4-[[4-(2-cyanoethenyl)-2,6- dimethylphenyl] amino] -2-pyrimidinyl] amino]benzonitrile, between 10 and 75 mg/ml of a poloxamer, and between 10 and 75 mg/ml of a cryoprotectant comprising a monosaccharide, a disaccharide, or mannitol. Freeze-dried is not recited in the claim as well whereas the RDI date use freeze-drying Therefore, the asserted unexpected RDI data are not commensurate in scope with the claim. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-52 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-11 of U.S. Patent No. 10/166,231 in view of Abdelwahed et al, Advanced Drug Delivery Reviews 58 (2006) 1688–1713 (cited in parent case # 14/111,689) and Klooster et al., ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, May 2010, p. 2042–2050  
The U.S. patent claims teach A freeze-dried nanosuspension comprising 4-[[4-[[4-(2-cyanoethenyl)-2,6-dimethylphenyl]amino]-2-pyrimidinyl]amino]- benzonitrile or a stereoisomeric form thereof; or a pharmaceutically acceptable salt thereof, a steric stabilizer which is a solid at room temperature and which is a poloxamer, and polyvinyl pyrrolidone; wherein the freeze dried nanosuspension has a re-dispersibility index of at least 90% after storage for 3 months at 25oC, see claim 1; wherein the poloxamer is poloxamer 338, see claim 2. Moreover, the U.S. patent claims teach the drug is 4-[[4-[[4-(2-cyanoethenyl)-2,6-dimethylphenyl]amino]-2-pyrimidinyl]-am-ino]benzonitrile base, see claim 3 and wherein the drug is E-4-[[4-[[4-(2-cyanoethenyl)-2,6-dimethylphenyl]amino]-2-pyrimidinyl]-ami- oC, see claim 6 and an index of at least 94% after storage for 3 months at 25oC. 
The U.S. patent claims do not teach not the between 50 and 200 mg/ml of nanoparticles of 4-[[4-[[4-(2-cyanoethenyl)-2,6- dimethylphenyl] amino] -2-pyrimidinyl] amino]benzonitrile, between 10 and 75 mg/ml of a poloxamer, and between 10 and 75 mg/ml of a cryoprotectant comprising a monosaccharide, a disaccharide, or mannitol.
Abdelwahed et al. teaches Nano-suspension physical instability (aggregation/particle fusion) and chemical instability (hydrolysis of polymeric materials forming the nanoparticles, drug leakage and chemical reactivity of the drug during storage) are frequently noticed when Nano-suspension formulations are stored for extended period of time; in order to improve these problems, water has to be removed by a process called Freeze-drying; however this process generates various stresses during the freezing and drying steps which are overcome by the use of cryoprotectants, allowing the Nano-suspension to reach a shelf life over several years , see page 1690, first col, third para. Moreover, Abdelwahed et al. teaches useful cryo-protectants include sucrose, trehalose and mannitol, see Table 2. Trehalose and sucrose are disaccharides., Abdelwahed et al. teaches to rehydrate the freeze-dried nan-suspension, one must add the same volume of water lost after liophilization using methods such as manual shaking, vortexing or sonication to ensure full resuspension, see page 1705, section 5.2. Abdelwahed et al. teaches in general the type of cryoprotectant must be selected and its 
Klooster et al. teaches a 200 nm nanosuspension comprising TMC278 25 mg/ml and 100 mg/ml of TMC278 base, water for injection, and a poloxamer and water see Materials and method section.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute PVP (polyvinyl pyrroloidone) taught by the U.S. patent claims with either sucrose, trehalose, or mannitol as taught by Abdelwahed et al to give Applicant’s claimed invention. One would have been motivated to do so because Abdelwahed et al teach freeze-drying process along with cryoprotectants are effective for stabilizing Nano-suspension for long term storage, see page 1690, first col, third para. and  Table 2. One would have a reasonably expect the substitution to be functionally equivalent, i.e. stabilizing effect. While the U.S. patent claims teach PVP as a steric stabilizer, Abdelwahed recognizes PVP, trehalose, mannitol, and sucrose as art-recognized cryoprotectants or stabilizers.
With respect to the amount claimed, the amount of TM278, the amount of cryoprotectant claimed would have been within the purview of the skilled artisan to optimize based on the teaching of Abdelwahed et al. and Klooster et al. Furthermore, with respect to the amounts recited in the claim, Applicants are reminded that it is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955)  (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference 
Because applicant did not distinctly and specifically point out the supposed errors in the double patenting rejection, the double patenting rejection is maintained.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628